Citation Nr: 1511086	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Crohn's disease with a stitch abscess (hereinafter referred to as Crohn's disease).  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 1, 2012.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a hernia.

6.  Entitlement to a rating for surgical scars of the trunk in excess of 10 percent. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to November 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) in part from a September 2009 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court) having originated from a September 2004 rating decision of the RO in Pittsburgh, Pennsylvania.  The remainder of the appeal comes before the Board from August 2010 (psychiatric disorder) and November 2013 (hemorrhoids, hernia, scars) rating decisions of the RO in Cleveland, Ohio. 

In April 2005, the veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the claims file. 

In a decision dated in September 2008, the Board denied an increased rating for Crohn's disease and TDIU.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in September 2009, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's September 2008 decision and remanded those issues back to the Board for additional development consistent with the Joint Motion.  

In March 2010, the Board remanded the issues subject to the Veterans Court's remand to the RO for additional evidentiary development.  They have since been returned to the Board for further appellate action.  

The Veteran submitted a VA Form 21-22a in April 2012 purporting to appoint David L. Huffman as his attorney for VA matters; however, Mr. Huffman no longer has the authority to represent VA claimants.  To that end, the Veteran was mailed a letter, dated in August 2014, affording him the opportunity to procure alternate representation.  Following a 30-day period, no response was received.  Therefore, the Board will proceed as if the Veteran is pro se.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2013 rating decision, the RO granted service connection for surgical scars of the trunk and established a rating of 10 percent.  The RO also denied service connection for hemorrhoids and a hernia.  In January 2014, the Veteran disagreed with the initial rating for scars and with the denial of service connection for hemorrhoids and a hernia.  A statement of the case has not yet been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2013, the RO received a copy of the determination by the Social Security Administration (SSA) to grant disability benefits based on Crohn's disease, degenerative joint disease, hypertension, history of left thumb tendon transplant, anemia, anxiety, and depression.  To date, there has been no attempt to obtain any medical records which may be in the possession of SSA.  Such records, if they exist, would presumably be relevant to the issues on appeal.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996). 

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issues of entitlement to an initial rating in excess of 10 percent for surgical scars of the trunk, and entitlement to service connection for hemorrhoids and a hernia, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  

If, and only if, the Veteran perfects the appeal to any of these issues, they must be returned to the Board for appellate review.

2.  Obtain all pertinent records from SSA regarding the Veteran's disability application and determination.  Make note in the claims file all attempts made to obtain the records and all responses received.  

3.  If additional records are received, readjudicate any claims impacted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


